United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-4039
                                    ___________

Charles Robert Schetzer,              *
                                      *
                  Appellant,          *
                                      * Appeal from the United States
    v.                                * Tax Court.
                                      *
Commissioner of Internal Revenue,     *      [UNPUBLISHED]
                                      *
                  Appellee.           *
                                 ___________

                              Submitted: July 6, 2001

                                   Filed: July 24, 2001
                                    ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       Charles Robert Schetzer appeals a tax court decision upholding the
constitutionality of a tax statute used to assess tax deficiencies against Schetzer.
Because we do not have jurisdiction to consider Schetzer's appeal, we dismiss.
Although Schetzer filed his notice of appeal with this court within 90 days of the tax
court's decision, the Federal Rules of Appellate Procedure required Schetzer to file his
notice of appeal with the tax court clerk and do not make an exception for tax court
appeals mistakenly filed with this court. See Fed. R. App. P. 13(a)(1), 14; cf. Fed. R.
App. P. 4(d). Although the government takes a different view, we do not believe 28
U.S.C. § 1631 cures the jurisdictional defect in this case. See 28 U.S.C. § 610 (as used
in § 1631, term "courts" applies only to courts of appeal, district courts, and certain
other courts; it does not apply to tax courts).

      We thus dismiss Schetzer's appeal for lack of jurisdiction and deny his pending
motion as moot.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-